Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in an interview with Scott Weitzel on 08/10/2022.

The application has been amended as follows: 
1. (Currently Amended) A system, for self-configuring a self-contained executable module (Pod) utilizing encrypted data storage, comprising: 
a network interconnecting components of the system for the exchange of data thereon;
at least one server with a processor, 
a computer-readable medium coupled to the processor, the medium comprising one or more computer readable instructions, the processor executing the one of more computer readable instructions to execute at least one node; 
the at least one node operable to execute an application from application instructions; and wherein a specification is accessed comprising instructions for the creation of a Pod, the Pod to comprise an application container comprising the application instructions and an encrypted data storage utilized by the application;
wherein a server of the system receives notification of the specification and, in response, further determines that the specification includes a requirement for encrypted data storage and, in response, inserts into the specification an initialization container specification for an initialization container comprising an encryption key, wherein the initialization container will execute prior to the execution of the application container; 
wherein the at least one node executes the Pod comprising the initialization container and the application container; and 
wherein 


Reasons for Allowance
2.	Claims 1-3, 6-14, and 17-24 including all of the limitations of the base claim and any intervening claims are allowed.

	Closest Prior art:
	U.S. Publication No. 20180196608 discloses on paragraph 0008 “According to another embodiment, a computer-implemented method includes identifying a plurality of storage resources. Additionally, the method includes creating a storage capacity, where the storage capacity has a first plurality of associated attributes including one or more of a size of the storage capacity and a quality of service (QoS) for the storage capacity. Further, the method includes implementing one or more data volumes for the storage capacity. Further still, each of the one or more data volumes has a second plurality of associated attributes including one or more of a size limit that bounds a storage consumption of the data volume, and an access control that defines which users and groups can access the data volume. Also, each of the one or more data volumes inherits the first plurality of associated definitions. In addition, the method includes configuring one or more volume shares for each data volume attribute. Furthermore, each of the volume shares has a third plurality of associated attributes including one or more of an actual mount path defining an access path to the data volume for which the volume share is identified, an ownership and sharing model that defines which applications and containers can access the volume share, and user and group access permissions that implement authenticated access to the volume share. Further still, each of the volume shares inherits the first plurality of associated attributes as well as the second plurality of associated attributes. This is advantageous in that data storage resources are hierarchically managed, allocated and used. Additionally, this is advantageous in that data storage layers are specialized.”

	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-3, 6-14, and 17-24 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses a method of wherein a specification is accessed comprising instructions for the creation of a Pod, the Pod to comprise an application container comprising the application instructions and an encrypted data storage utilized by the application, no one or two references anticipates or obviously suggest
in response, inserts into the specification an initialization container specification for an initialization container comprising an encryption key, wherein the initialization container will execute prior to the execution of the application container, wherein the at least one node executes the Pod comprising the initialization container and the application container; and wherein a node of the at least one node executes the initialization container configured with the initialization container specification to perform encryption of data on a disk hardware utilizing the encryption key, mounting of a disk volume, for the disk hardware, at a location path defined in the specification and upon completion of execution of the initialization container, and executes the application container to execute the application accessing the encrypted data storage at such disk hardware via the disk volume.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499